Clermont App. Nos. CA94-09-074, CA94-10-079, CA94-10-80 and CA94-10-082. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Clermont County. Upon consideration of appellees/cross-appellants’ motion to modify oral argument time allotment for the argument currently scheduled for March 19,1997,
IT IS ORDERED by the court that counsel for Michael Hogan and the Ohio Department of Mental Health be allotted twenty minutes for oral argument; counsel for Alliance for Stable Client Care and Ohio Coalition of ADAMH/CMH Boards be allotted ten minutes; and counsel for ADAMH Board et al. be allotted ten minutes.